1 Fulton Financial Corporation Investor Presentation Data as of September 30, 2010 2 nThis presentation may contain forward-looking statements about Fulton Financial Corporation’s financial condition, results of operations, business, strategies, products and services. You can identify forward-looking statements by the use of words such as “may”, “should”, “will”, “could”, “estimates”, “predicts”, “potential”, “continue”, “anticipates”, “believes”, “plans”, “expects”, “future” and “intends” and similar expressions which are intended to identify forward-looking statements. n Such forward-looking statements reflect the current beliefs and expectations of the Corporation’s management, are based on estimates, assumptions and projections about the Corporation’s business and its industry, and involve significant risks and uncertainties, some of which are beyond our control and difficult to predict. These statements are not guarantees of future performance and actual results may differ materially from those expressed or forecasted in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Accordingly, investors and others are cautioned not to place undue reliance on such forward-looking statements. nMany factors could affect future financial results including, without limitation, asset quality and the impact of adverse changes in the economy and in credit or other markets and resulting effects on credit risk and asset values; acquisition and growth strategies; market risk; changes or adverse developments in economic, political or regulatory conditions; a continuation or worsening of the current disruption in credit and other markets, including the lack of or reduced access to, and the abnormal functioning of markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of Federal Deposit Insurance Corporation deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; balances of risk- sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. nFor a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statement 3 Presentation Outline uCorporate Profile uFranchise and Markets uOverview of the 3rd Quarter uCapital uEarnings/Peer Group uFinancial Performance uSupplemental Credit Information uInvestment Portfolio 4 Fulton Financial Profile(as of 9/30/10) nMid-Atlantic regional financial holding company nA family of 8 community banks in 5 states nFulton Financial Advisors nFulton Mortgage Company n272 community banking offices nAsset size:$ 16.3 billion n3,800 Team Members nMarket capitalization:$ 1.8 billion nBook value per common share: $ 9.43 nTangible book value per common share: $6.67 nShares outstanding: 198.9 million 5 A Valuable Geographic Franchise 6 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 7 Our Brand COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 8 Overview of the 3rd Quarter nTARP redeemed in full on July 14th nRepurchased associated warrant on September 8th nStrong mortgage activity and related sale gains nNet interest margin expansion nContinued core deposit growth / highly liquid nRegulation E overdraft guidelines implemented nAnnounced merger of Delaware affiliate into Fulton Bank nExpenses well controlled 9 Overview of the 3rd Quarter / Credit nLoan balances stable / growth offset runoff and charge-offs nEarning asset growth a challenge nEconomic recovery slower than anticipated nNon-performing assets and overall delinquency increased linked quarter nFurther reduction in construction exposure nProvision unchanged from prior quarter 10 n52 relationships with commitments to lend of $20 million or more nMaximum individual commitment: $33 million nMaximum commitment land development: $25 million ØMaximum commitment any one development project: $15 million nAverage commercial lending relationship size is nLoans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans9/30/10 11 Basel Capital Guidelines nCorporation’s current capital levels exceed preliminary guidelines nPossible further definition and clarification from U. S. Regulatory Authorities 12 Capital 9/30/10 GAAP Capital $1.88 billion Total Risk-Based Capital $1.77 billion Total Risk-Based Capital Ratio 13.90% Tier 1 Risk-Based Capital Ratio 11.40% Leverage Capital Ratio 9.20% Tangible Common Equity Ratio 8.40% Tangible Common Equity to Risk-Weighted Assets 10.45% 13 Dodd Frank Act nEstablished organizational structure to address each applicable Title nExpect market opportunities with appropriate planning and strategizing nBelieve we are in a better position to absorb increased costs than smaller competitors 14 Mortgage Foreclosures nMedia focus is largely on high volume servicing/ foreclosure operations nEach customer viewed on case-by-case basis nStrive to keep borrowers in their homes nApproximately 300 residential foreclosure actions initiated during first nine months of this year nCurrently conducting review of our foreclosure requirements, foreclosure procedures and law firms we use nThe impact of any deficiencies which may be discovered is not expected to be material 15 Financial Performance 16 Quarterly Net Income (in millions) Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Q2 10 Q3 10 17 Income Statement Summary Net Interest Income $ $ $ 1% Loan Loss Provision - 0% Other Income 17% Securities Gains 103% Other Expenses 2% Net Income 19% Net Income Available to 18 Income Statement Summary(YTD September) Net Interest Income $ $ $ 9% Loan Loss Provision -17% Other Income 2% Securities Gains -83% Other Expenses -4% Net Income 95% Cost of Preferred Stock 8% Net Income Available to 19 International Bancshares Corporation Old National Bancorp South Financial Group, Inc. Susquehanna Bancshares, Inc. TCF Financial Corporation Trustmark Corporation UMB Financial Corporation United Bankshares, Inc. Valley National Bancorp Whitney Holding Corporation Wilmington Trust Corporation *Fulton’s peer group as of September 30, 2010 Associated Banc-Corp BancorpSouth, Inc. Bank of Hawaii Corporation BOK Financial Corporation Citizens Republic Bancorp City National Corporation Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. First Citizens BancShares, Inc. First Midwest Bancorp, Inc. First Merit Corporation Peer Group* 20 Net Interest Margin Q1 06 Q2 06 Q3 06 Q4 06 Q1 07 Q2 07 Q3 07 Q4 07 Q1 08 Q2 08 Q3 08 Q4 08 Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Q2 10 Q3 10 FULT Peer Top 50 21 Average Loans(Q3 2010 vs. Q2 2010) Q3 2010 Q2 2010 $ % (dollars in millions) Comm'l Mort $ $ 20 $ 0% Commercial -1% Home Equity - 0% Resid Mort 30 3% Construction -4% Cons./Other 10 2% Total Loans $ $ - $ 0% 22 Average Loans(September 30th - Year to Date) $ % (dollars in millions) Comm'l Mort $ $ $ 5% Commercial 20 1% Home Equity -2% Resid Mort 30 3% Construction -20% Cons./Other -4% Total Loans $ $ $ 0% 23 Average Loan Growth -9.0 -6.0 -3.0 03 04 05 06 07 08 09 YTD 9/10 FULT Peer Top 50 24 Net Charge-Offs To Average Loans 01 02 03 04 05 06 07 08 09 YTD 9/10 FULT Peer Top 50 25 Non-performing Loans to Loans 04 05 06 07 08 09 Q2 10 Q3 10 FULT Peer Top 50 NOTE: Peer and Top 50 data not available for Q3 10 26 Allowance to Loans 03 04 05 06 07 08 09 Q2 10 Q3 10 FULT Peer Top 50 NOTE: Peer and Top 50 data not available for Q3 10 27 Allowance to Non-performing Loans 03 04 05 06 07 08 09 Q2 10 Q3 10 FULT Peer Top 50 NOTE: Peer and Top 50 data not available for Q3 10 28 Average Deposits (Q3 2010 vs. Q2 2010) Q3 2010 Q2 2010 $ % (dollars in millions) Nonint DDA $ $ 60 $ 3% Int DDA 5% Savings/MMDA 4% CD's -3% Cash Management -2% Total Deposits $ $ $ 1% 29 Average Deposits(September 30th - Year to Date) $ % (dollars in millions) Nonint DDA $ $ $ 15% Int DDA 12% Savings/MMDA 32% CD's -8% Cash Management -15% Total Deposits $ $ $ 6% 30 Average Deposit Growth 03 04 05 06 07 08 09 YTD 9/10 FULT Peer Top 50 31 Other Income Millions YTD Sept YTD Dec 32 Other Income(Q3 2010 vs. Q2 2010) (dollars in thousands) Mort. Sales Gains $ $ $ 296% Overdraft & NSF Fees -8% Invt Mgt & Trust -1% Service Charges 60 2% Debit Card Fees 0% Cash Mgt Fees 10 0% Merchant Fees 6% 33 Other Income (September 30th - Year to Date) (dollars in thousands) Overdraft & NSF Fees $ $ $ 3% Invt Mgt & Trust 6% Mort. Sales Gains -1% Service Charges 1% Debit Card Fees 20% Cash Mgt Fees -18% Merchant Fees 10% 34 More Efficient Than Peers 03 04 05 06 07 08 09 YTD 9/10 FULT Peer Top 50 35 Other Expense(Q3 2010 vs. Q2 2010) (dollars in thousands) Salaries & Benefits $ $ $ 0% Occupancy & Equip. 2% FDIC Insurance -8% Data Proc. & Software 6% Legal & Audit 10 0% Supplies & Postage -6% OREO & Repo Expense 39% Marketing 15% Telecommunications 0% 36 Other Expense(September 30th - Year to Date) (dollars in thousands) Salaries & Benefits $ $ $ -2% Occupancy & Equip. 1% FDIC Insurance -32% Data Proc. & Software -10% Legal & Audit 29% Supplies & Postage -1% OREO & Repo Expense 18% Marketing 7% Telecommunications -1% Operating Risk Loss -73% 37 Corporate Priorities nEPS growth to improve total shareholder return nReduce credit costs and construction exposure nAggressively seek quality loans / protect current relationships nPricing to reward, retain and enhance retail customer relationships nLeverage our brand and Forbes recognition nConsistent superior customer experience nContinue to align funding costs with protracted low rate environment nOffset impact of Regulation E changes / focus on non-interest income 38 Fulton Financial Corporation One Penn Square Lancaster, PA17602 www.fult.com 39 Supplemental Credit Information 40 Commercial Loans by Industry (Sept. 30, 2010) Manufacturing RE - Rental and Leasing Construction Agriculture Retail Wholesale Health Care Other Financial Services Arts and Entertainment Transportation 41 Loan Distribution by State(Q3 2010) Average % of 10 v. 09 % Balance Total Growth Growth Pennsylvania $ 56.2% $ 4% New Jersey 20.5% -1% Maryland 11.7% -9% Virginia 8.8% -6% Delaware 2.8% -1% $ 42 Provision and Net Charge-Offs Provision Net Charge-Offs / Average Loans $0 Q2 09 Q3 09 Q4 09 Q1 10 Q2 10 Q3 10 ($ in millions) 0.97% 0.81% 0.97% 0.95% 0.97% 1.19% 0.00% 0.50% 1.00% 1.50% Q2 09 Q3 09 Q4 09 Q1 10 Q2 10 Q3 10 43 Net Charge-offs (Recoveries)(Q3 2010) Comm'l (in thousands) Pennsylvania $ - $ 11 $ Maryland New Jersey - Virginia Delaware Avg Loans NCO % 0.49% 0.34% 10.58% 0.30% 0.69% 1.19% 44 Loan Delinquency (Key Sectors) Category Total (%) 9/30/10 90-Days 9/30/10 Total (%) 9/30/09 90-Days 9/30/09 Commercial Loans Consumer Direct Commercial Mortgage Residential Mortgage Construction Total Portfolio 45 Non-performing Loans*(September 30, 2010) Comm'l (in thousands) Pennsylvania $ Maryland New Jersey Virginia Delaware End Loans NPL% 2.31% 2.31% 10.98% 5.19% 0.65% 2.87% * Includes loans > 90 days past due and accruing. 46 Residential Mtg by State(September 30, 2010) Ending % of NPL Allowance Pennsylvania $ 47.2% $ $ New Jersey 16.2% Maryland 12.1% Virginia 18.0% Delaware 6.6% 47 C&I Loans by State(September 30, 2010) Ending % of NPL Allowance Pennsylvania $ 67.1% $ $ New Jersey 15.4% Maryland 9.5% Virginia 7.1% Delaware 0.9% 48 Construction Loans(September 30, 2010) Ending % of NPL Allowance Pennsylvania $ 37.9% $ $ Virginia 22.7% Maryland 21.0% New Jersey 16.7% Delaware 1.8% 49 Declining Construction Exposure $0 12/31/2007 12/31/2008 12/31/2009 09/30/2009 09/30/2010 (7%) (23%) (19%) ($ in millions) Construction Loans /
